Exhibit 10.44

 

CERTAIN IMMATERIAL PROVISIONS OF THIS DOCUMENT THAT WOULD LIKELY CAUSE
COMPETITIVE HARM TO THE REGISTRANT IF PUBLICLY DISCLOSED (INDICATED BY AN
ASTERISK [***]) HAVE BEEN OMITTED PURSUANT TO ITEM 601(b)(2) OF REGULATION S-K.
A COPY OF THE UNREDACTED DOCUMENT WILL BE FURNISHED TO THE SECURITIES AND
EXCHANGE COMMISSION UPON REQUEST.

 

AMENDMENT NO.7 TO

THE DESIGN AND DEVELOPMENT AGREEMENT (STEP 2)

This Amendment No.7 to the Design and Development Agreement (Step2)
(“Amendment”) is entered into as of the date of last signature below by and
between HAPSMobile Inc. (“HAPSMobile”) and AeroVironment, Inc. (“AV”) to amend
the Design and Development Agreement (Step2) originally executed as of December
27, 2017 (as amended by Amendment No.1 as of March 30, 2018, Amendment No.2 as
of June 25, 2018, Amendment No.3 as of August 28, 2018, Amendment No.4 as of
December 5, 2018, Amendment No.5 as of March 19, 2019, and Amendment No.6 as of
March 29, 2019, between HAPSMobile and AV) (the “DDA”).

Background

The Parties hereby agree to amend the total fees of Design and Development for
Step 2 due to the material changes of the project schedule and the Statement of
Work as set forth herein (the “Change”).

Therefore, to formalize and reflect both the Changes and Program Management
Improvement, the Parties hereby agree with the amendments to the DDA as follows:

Amendments

1. The following new defined term is hereby inserted after subarticle 1.38 “Work
Product” of Section “1. DEFINITIONS” in the DDA body:

1.39 “Project” means collectively all Work to carry out the detailed design and
development work for the Solar HAPS which comprises DDA Step 2 of the business
relationship between AV and HAPSMobile.

2. Section 1.1.1 (Subsection of “1.1 [***]”) of Attachment C (AeroVironment
Statement of Work (SOW) for Hawk30 Prototype Program) to the DDA (as amended by
the Amendment No.5) is hereby deleted in its entirety and replaced with the
following clauses:

1.1.1     [***]

Objective:  [***].

Approach:  [***]:

[***]

[***]

[***]

[***]

[***]

[***]

[***]





1

 

[***] Information has been omitted pursuant to Item 601(b)(2) of Regulation S-K.




[***];

(i)[***]

(ii)[***]

(iii)[***]

(iv)[***]

[***]:

Ø



[***]

Ø



[***]

Ø



[***]

 

 



2

 

[***] Information has been omitted pursuant to Item 601(b)(2) of Regulation S-K.



 

Reporting Process diagramｃ

Picture 1 [avav20190430ex10443bb1c001.jpg]

 

Exit Criteria:  [***]

Task Output:

[***]

[***]

REMARK:  [***].

3. The following Section 1.1.6 is hereby newly inserted after Section1.1.5
“[***]” (Subsection of “1.1 [***]”) of Attachment C (AeroVironment Statement of
Work (SOW) for Hawk30 Prototype Program) to the DDA:

1.1.6[***]

Objective:  [***].

Approach:  [***].

Exit Criteria:  [***].

Task Output:

[***]





1

 

[***] Information has been omitted pursuant to Item 601(b)(2) of Regulation S-K.

[      ] = [***]




4. The following Section 1.2.6 is hereby newly inserted after Section1.2.5
“[***]” (Subsection of “1.2  [***]”) of Attachment C (AeroVironment Statement of
Work (SOW) for Hawk30 Prototype Program) to the DDA:

1.2.6      [***]

Objective:  [***].

Approach:  [***]:

[***]

[***]

[***]

[***]

[***]

Exit Criteria:  [***].

Task Output:

[***]

5. Section 2.2.1 (Subsection of “[***]”) of Attachment C (AeroVironment
Statement of Work (SOW) for Hawk30 Prototype Program) to the DDA is hereby
deleted in its entirety and replaced with the following clauses:

2.2.1      [***]

Objective:  [***].

Approach:  AeroVironment shall perform the following tasks as a part of this
element:

[***]

[***]

[***]

[***]

[***]

[***]

[***]:

[***]

[***]

Exit Criteria:  [***].

Task Output:

[***].

[***]

[***]

6. Section 2.2.5 (Subsection of “2.2 [***]”) of Attachment C (AeroVironment
Statement of Work (SOW) for Hawk30 Prototype Program) to the DDA is hereby
deleted in its entirety and replaced with the following clauses:





2

 

[***] Information has been omitted pursuant to Item 601(b)(2) of Regulation S-K.




2.2.5      [***]

Objective:  [***].

Approach:  [***]:

[***]

[***]

[***]

[***]

[***]

Exit Criteria:  [***].

Task Output:

[***]

[***]

[***]

7. The following Section 2.2.8 is hereby newly inserted after Section 2.2.7
“[***]” (Subsection of “2.2 [***]”) of Attachment C (AeroVironment Statement of
Work (SOW) for Hawk30 Prototype Program) to the DDA:

2.2.8      [***]

Objective:  [***].

Approach:  [***]:

[***]

[***]

[***]

Exit Criteria:  [***].

Task Output:

[***]

[***]

8. Section 3.1 of Attachment C (AeroVironment Statement of Work (SOW) for Hawk30
Prototype Program) to the DDA is hereby deleted in its entirety and replaced
with the following clauses:

3.1        [***]

Objective:  [***].

Approach:  [***].

[***]

[***]

[***]





3

 

[***] Information has been omitted pursuant to Item 601(b)(2) of Regulation S-K.




[***]

[***]

[***]

[***]

[***]

Exit Criteria:  [***].

Task Output:

[***]

[***]

[***]

[***]

[***]

9. Section 3.2 of Attachment C (AeroVironment Statement of Work (SOW) for Hawk30
Prototype Program) to the DDA is hereby deleted in its entirety and replaced
with the following clauses:

3.2         [***]

Objective:  [***].

Approach:  [***].

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

Exit Criteria:  [***].

Task Output:

[***]

[***]

[***]

[***]

[***]

10. Attachment A (DELIVERABLES) to the DDA is hereby deleted in its entirety and
replaced with the attached new attachment herein, AttachmentA, entitled
(DELIVELABLES).

11. Attachment E (FLIGHT TEST) to the DDA is hereby deleted in its entirety and
replaced with the attached new attachment herein, Attachment E, entitled (FLIGHT
TEST).





4

 

[***] Information has been omitted pursuant to Item 601(b)(2) of Regulation S-K.




12. Attachment H (PROJECT MILESTONE) to the DDA (as amended by the Amendments
No.2, and 4) is hereby deleted in its entirety and replaced with the attached
new attachment herein, Attachment H, entitled (PROJECT MILESTONE).

13. Attachment I (PROJECT MANAGEMENT) to the DDA is hereby deleted in its
entirety and replaced with the attached new attachment herein, Attachment I,
entitled (PROJECT MANAGEMENT).

14. Attachment F (INVOICE AND INCURRED COSTS DOCUMENTATION) to the DDA (as
amended by the Amendments No.1 and 5) is hereby deleted in its entirety and
replaced with the attached new attachment herein, Attachment F, entitled
(INVOICE AND INCURRED COSTS DOCUMENTATION).

15. All other terms and conditions not specifically modified or amended herein
remain in full force and effect as provided for in the DDA and its Attachments,
including Amendments 1 through 6. Capitalized terms, unless otherwise defined
herein, shall have the meaning set forth in the DDA. This Amendment may only be
modified or amended by a written document executed by the parties hereto.

IN WITNESS WHEREOF the Parties hereto have signed and executed this Amendment on
the date(s) below.

 

 

SIGNED for and on behalf of

SIGNED for and on behalf of

HAPSMobile Inc.

AeroVironment, Inc.

 

 

By:

/s/ Junichi Miyakawa

By:

/s/ Trace Stevenson

Name: Junichi Miyakawa

Name: Trace Stevenson

Title: Board of Director, Senior Vice President

Title: Vice President and Deputy General

Date: 4/17/2019

Date: 4/24/2019

 





5

 

[***] Information has been omitted pursuant to Item 601(b)(2) of Regulation S-K.




ATTACHMENT A

DELIVERABLES

(This Attachment A is revised in its entirety by the Amendment No. 7 to the DDA)

1. Hardware Deliverables

1.1 Aircraft Deliverables

 

 

 

 

 

Deliverables
Name

Deliverable Description

Relevant
WBS

Milestone
No.

Estimated
Completion
Date

Hawk30 Prototype [***]

[***]

2.3.2.3

[***]

[***]

Hawk30 Prototype [***]

[***]

2.3.2.6

[***]

[***]

 

*1. [***].

*2. [***].

1.2 Ground Control System

 

 

 

 

 

Deliverables
Name

Deliverable Description

Relevant
WBS

Milestone
No.

Estimated
Completion
Date

Ground Control Stations and Misc. Equipment

Ground Control Station [***] of the Hawk30 Prototype [***]

2.2.6

[***]

[***]

Hawk30 Prototype Operating Manuals

Technical Data Package

1.2.4.1

[***]

[***]

Hawk30 Prototype Training Manuals

Technical Data Package

1.2.4.2

[***]

[***]

 





6

 

[***] Information has been omitted pursuant to Item 601(b)(2) of Regulation S-K.




1.3 Motor Development

Deliverables
Name

Deliverable Description

Relevant
WBS

Milestone
No.

Estimated
Completion
Date

[***]

[***] Project Data Memo

2.2.1

[***]

[***]

[***]

[***]

2.2.1

[***]

[***]

[***]

Technical data package of [***]

2.2.1

[***]

[***]

[***]

[***]

2.2.1

[***]

[***]

 

*  [***].

** [***].

2. Document Deliverables

 

 

 

 

 

Deliverables Name

Deliverable Description

Relevant
WBS

Milestone
No.

Estimated
Completion
Date

CDR & Component Engineering Technical Data Package

Technical Data Package.

RFPs, RFIs, and RFQs.

2.2

[***]

[***]

Update Component Engineering

Technical Data Package

2.2

[***]

[***]

Fab & Test First Wing Panel

Technical Data Package.

Recorded measurement data aerodynamic test data.

2.2.3.1

[***]

[***]

Functional Test Reports

Acceptance test reports for components and assemblies

2.3

[***]

[***]

Initial Integrated Test Reports ([***])

Initial Acceptance test reports for aircraft & Ground Control Station

2.3.2.3

[***]

[***]

Integrated Test Reports ([***])

Acceptance test reports for aircraft & Ground Control Station

2.3.2.3

[***]

[***]

Integrated Test Reports ([***])

Acceptance test reports for aircraft

2.3.2.6

[***]

[***]

 





7

 

[***] Information has been omitted pursuant to Item 601(b)(2) of Regulation S-K.




 

 

 

 

 

[***]

[***] of the Hawk30 Solar Aircraft System

1.1.5

[***]

[***]

Low Altitude Flight Test Report

Descriptive test report, Ships logs, maintenance report. Recorded flight data

3.1

[***]

[***]

High Altitude Flight Test Report

Descriptive test report, Ships logs, maintenance report. Recorded flight data.

3.2

[***]

[***]

[***]

[***].

[***].

3.2

[***]

[***]

Long Duration Flight Test Report

Descriptive test report, Ships logs, maintenance report.

Recorded flight data (All command and telemetry stream data between the ground
control station as Raw Data).

3.2

[***]

[***]

Final Engineering Technical Data Package

Technical Data Package.

Hawk30 Solar Aircraft System controlling specifications and requirements.

Various

[***]

[***]

Logistics Instruction Document Package

Logistics Instruction Manuals for Assembly/Disassembly, Packaging, Transporting,
etc. for management purpose.

Various

All

Corresponding Milestone Completion Date

 

As used in this Attachment A, and as limited by Section 4.8 in the IPLA,
“Technical Data Package” means:

1.[***]

2.[***]

3.System specifications

4.System description documents

5.System performance data

6.[***]

7.[***].  

“Technical Data Package” transfer could be in various forms, for example:

1.Agile database export in PDX file which will include PDF files for assembly
drawings, DOC for procedures and test plans, and EXE files for executable code.

2.Specifications, descriptions, Program Data Memos, test data in a ZIP file
which can include a combination of DOC, XLS, and other data formats.

 

 



8

 

[***] Information has been omitted pursuant to Item 601(b)(2) of Regulation S-K.



 

Exhibit A

Source Code to be Provided by AV to HAPSMobile

1.Software and Firmware Tabular View

Picture 2 [avav20190430ex10443bb1c002.jpg]





1

 

[***] Information has been omitted pursuant to Item 601(b)(2) of Regulation S-K.

[      ] = [***]




ATTACHMENT E

FLIGHT TEST

(This Attachment E is revised in its entirety by the Amendment No. 7 to the DDA)

AV will perform a flight test plan which will optimize data collection
efficiency during the Flight Tests. A build-up approach to the flight test
campaign will be conducted which efficiently demonstrates aircraft handling and
performance at low altitude prior to transitioning to high altitude. Ref. PDM AV
55266-1019.

Data will be collected to verify that the final aircraft configuration meets the
requirements defined for FAA basis of certification as detailed in PDM
AV55266-1020-FAA Standards Development and Coordination. The details of the
flight test program pertain to the prototype version of the Hawk30 Prototype
with the goal of demonstrating [***] flight endurance.

Prior to the beginning of the initial Flight Test, the AV team will accomplish
exhaustive build-up testing in venues such as environmental qualification
laboratories, the HAP System Integration Laboratory, and HAP flight deck and
flight test control room simulation environments.

The Ground Test and Flight Test Plan listed in PDM AV 55266-1019 list the
following test elements to be successfully completed for the Hawk30 Prototype
flight test program.

Ground test campaign:

oAircraft functional tests with motor runs

oGround handling

oAirfield operations

Low altitude flight test campaign (with Flight Test Instrumentation System)

oBaseline location is primarily an airfield in [***] and [***]

oThis phase consists of notionally [***] on [***] and [***]

oFlight Test events are planned to be executed at the rate of [***]

oTest objectives include:

Basic controllability and maneuverability data

Subsystem performance (power, thermal, efficiency, etc.)

Flight data for correlation of analysis and design tools

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

High altitude and endurance test campaign (with Flight Test Instrumentation
System)

o[***]

o[***]

o[***]

o[***]

o[***]

oTest objectives:

§



[***]

§



[***]

§



[***]





2

 

[***] Information has been omitted pursuant to Item 601(b)(2) of Regulation S-K.




[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

o[***]

o[***]

o[***]

o[***]

o[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

o[***]

o[***]

o[***]

[***]

[***]

Payload Test Campaign

oTest objectives:

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]





3

 

[***] Information has been omitted pursuant to Item 601(b)(2) of Regulation S-K.




AV will coordinate with HAPSMobile and provide a test flight schedule for
Payload test. HAPSMobile will have full responsibility to operate its Payload
during the Payload test.

AV will conduct airport survey, selection and perform all maintenance on the
Hawk30 Prototype Aircraft system during the Flight Test program.

The following Table E-1 sets forth the key achievement requirement per each
Flight Test campaign, and in case inconsistency occurring with other condition
defined anywhere in the Agreement including Attachments, then the content
defined in Table E-1 shall prevail.

Table E-1 Flight Test campaign key achievement requirement

 

 

 

 

 

Flight Test
Campaign Type

Low Altitude Flight Test

High Altitude Flight Test

[***]

Long Duration Flight Demonstration

[***]

[***]

[***]

[***]

[***]

[***]

 

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 





4

 

[***] Information has been omitted pursuant to Item 601(b)(2) of Regulation S-K.




ATTACHMENT H

PROJECT MILESTONE

(This Attachment H is revised in its entirety by the Amendment No. 7 to the DDA)

#

Milestone

Criteria

Date

1

[***]

[***]

 

[***]

 

Milestone Objective:

[***]

 

 

 

Completion Criteria

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

2

[***]

[***]

 

[***]


Milestone Objective:

[***]

 

 

 

Completion Criteria

[***]

[***]

[***]

[***]

[***]

 

3

[***]

[***]

 

[***]

 

Milestone Objective:

[***]

 

 

 

Completion Criteria

[***]

[***]

[***]

[***]

[***]

[***]

 

4

[***]

[***]

 





5

 

[***] Information has been omitted pursuant to Item 601(b)(2) of Regulation S-K.




 

[***]

 

Milestone Objective:

[***]

 

 

                

Completion Criteria

[***]

[***]

Organize Flight Readiness Review.

[***]

 

5

[***]

[***]

 

[***]

 

Milestone Objective:

[***]

 

 

 

Completion Criteria

[***]

[***]

[***]

[***]

[***]

[***]

[***].

 

6

[***]

[***]

 

[***]

 

Milestone Objective:

[***]

 

 

 

Completion Criteria

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

7

[***]

[***]

 

[***]

 

Milestone Objective:

[***]

 

 

 

Completion Criteria

[***], to include:

[***]

[***]

[***]

[***]

[***]

[***]

 

8

[***]

[***]

 

[***]

 

Milestone Objective:

[***]

 

 





6

 

[***] Information has been omitted pursuant to Item 601(b)(2) of Regulation S-K.




 

 

Completion Criteria

[***], to include:

[***]

[***]

[***]

[***]

[***]

 

9

[***]

[***]

 

[***]

 

Milestone Objective:

[***]

 

 

 

Completion  Criteria

[***], for:

[***]

[***].

[***]

[***]

 

10

[***]

[***]

 

[***]

 

Milestone Objective:

[***]

 

 

 

Completion Criteria

[***]

[***]

 

 





7

 

[***] Information has been omitted pursuant to Item 601(b)(2) of Regulation S-K.




ATTACHMENT I

PROJECT MANAGEMENT

(This Attachment I is revised in its entirety bythe Amendment No. 7 to the DDA)

For the all Work AV shall have overall responsibility for the design,
development, manufacturing, assemble, integration, testing, and implementation
of the Aircrafts, in such capacity, will provide to HAPSMobile Project
Management work and resource in accordance with the terms herein defined.

1. Project Roles & Responsibilities

1.1 Project Organization. Figure I-1 below illustrates the basic organizational
structure and high-level roles that will be used in the project. Detailed
project roles & responsibilities are described in “ATTACHMENT C SOW”.

Figure I-1

Picture 5 [avav20190430ex10443bb1c003.jpg]





8

 

[***] Information has been omitted pursuant to Item 601(b)(2) of Regulation S-K.




A List of Project key persons for AV (Key Persons List) is as follows.

AV

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

1.2Project Methodology. AV’s methodology for large scale complex projects will
be used to ensure that all elements of the project are appropriately considered
and aligned. The major components of the design approach are:

Development, design, build and test the Hawk30 Prototype Solar Stratospheric
Aircraft System testing cellular connectivity @ 20km altitude station keeping
and 6-month endurance through Flight Test and engineering analysis.

2. Project Governance

2.1 Project Management. Project Management organizes and delivers the support
and supervision to deliver an integrated design capability.

It includes:

(1) Establishing work plans, resources and disciplines to get the project
activities initiated and progressed to work towards achieving on-time delivery.

(2) Directing, coordinating and monitoring the activities of the entire project
to assist in achieving desired project outcomes.

(3) Managing the integration of the various components of the project so that
they support the overall business architecture.The detailed scope of these
activities is defined in “ATTACHMENT C SOW”.

2.2 Project Management Office (PMO)

PMO will execute the project management approach. In PMO, project management
operations will be handled by both HAPSMobile and AV. Project management of
external projects and external systems is beyond the scope of work for PMO. PMO
will coordinate design activities with other external systems and/or projects.

2.3 Project/Organization Definition.

AV defines the project organization and schedule, and HAPSMobile reviews them at
the beginning of the project. Mutually agreed changes can be made.

2.4 Define Project Management Processes and Training.



9

 

[***] Information has been omitted pursuant to Item 601(b)(2) of Regulation S-K.




(a)AV defines the project management processes and HAPSMobile reviews them.
Mutually agreed changes can be made.

(b)AV will provide highly skilled PMO and Project Management
personnel.  Additional training with HAPSMobile support will be initiated as
required.  An official training session for each project management area will be
scheduled for the project members. The PMO office will be responsible for
arranging any follow-up session for absent/new people. HAPSMobile and AV will be
responsible for follow-up activities for their own members.

2.5 Human Resource Management.

(a)AV and HAPSMobile create and maintain their own resource plans respectively.

(b)AV and HAPSMobile should provide enough people, based on respective resource
plans, in order to complete project deliverables in line with the schedule.

(c)Resource shortage and/or personnel problems will be mutually resolved
according to the Agreement.

2.6 Progress Management

(a)AV defines the progress management processes and HAPSMobile reviews them.
Mutually agreed changes on the format of such progress reports can be made.

(b)A PMO member participates in the PMO meeting once a month or as needed and
the Project operational meeting once a week or as needed. HAPSMobile and AV will
provide and input accurate data in a timely manner.

(c)AV and HAPSMobile will undertake the following activities in cooperation:

i.Collection of progress information

ii.Preparing progress materials

iii.Participating in progress meeting

2.7 Scope Management/Change Control Process

One of the key activities for Project Management will closely manage the scope
so that delivery commitments and schedule milestones can be met. All scope
changes will be handled through the Change Procedures described in the
Agreement. The scope of events that fall under a Change request and the detailed
Change request process to be used in the project must be in accordance with the
Change Procedures described in the Agreement.

2.8 Issue Management Processes

(a)Issue management will follow a defined process with appropriate issues
escalated to PMO.

(b)PMO or operational meeting issues which are HAPSMobile's responsibility
should be resolved by the designated due dates. If HAPSMobile in-charge person
cannot resolve the issue, it should be escalated to a higher level in a timely
manner so as not to jeopardize the overall project schedule, quality and cost.

(c)AV and HAPSMobile will undertake the following activities in cooperation:

i.Collection of issues

ii.Making issue management materials

2.9 Risk Management Processes

(a)Risk management will follow a defined process with appropriate risks
escalated to PMO.





10

 

[***] Information has been omitted pursuant to Item 601(b)(2) of Regulation S-K.




(b)PMO or operational meeting risks, which are HAPSMobile's responsibility,
should be mitigated by the due dates. If HAPSMobile in-charge person cannot
mitigate the risks, it should be escalated to a higher level in a timely manner
so as not to impact the overall project schedule, quality and cost.

(c)AV and HAPSMobile will undertake the following activities in cooperation:

i.Collection of risks

ii.Prepare risk management materials

iii.Planning the approach for risk mitigation

iv.Leading meetings/taking minutes

2.10 Business Management Processes

(a)Coordinate that each area/office develops the standards according to the
project plan, and undertakes designs, developments, and reviews in accordance
with the standards.

(b)Appropriate area/office develops standards and each office undertakes
compliance activities in accordance with the business management standards.

2.11 Communication Management

(a)Communication management will follow a defined process, and each office
member should participate and operate meetings in line with the meeting purpose.

(b)Steering Committee will be held on a monthly basis.

(c)The following communication management tasks will be undertaken:

(1) Steering Committee

i.Preparing materials

ii.Preparing and Arranging

iii.Facilitating

iv.Taking Minutes

(2) Create and maintain a stakeholder list in cooperation

2.12 Vendor Management.

Vendor management will occur as described in the Agreement.

2.13 Deliverables Management

(a)PMO is responsible, at the appropriate points in the project, to track and
report that all defined Deliverables are developed and reviewed.

(b)The Deliverables are defined in Attachment A.

(c)Acceptance of Deliverables will follow the acceptance process defined in
Attachment B.

2.14 Support Activities

(a)HAPSMobile internal activities having no direct relation to the project will
not be supported.

(b)AV translators, interpreters and secretaries will work only for AV under the
instruction of AV.





11

 

[***] Information has been omitted pursuant to Item 601(b)(2) of Regulation S-K.




ATTACHMENT F

INVOICE AND INCURRED COSTS DOCUMENTATION

(This Attachment F is revised in its entirety by the Amendment No. 7 to the DDA)

PRICING AND PAYMENT SCHEDULE

1.  Payment for Work Step2

1.1  Total Contract Value

The total amount of Design and Development Fees payable for Step 2 is
Not-to-Exceed USD $131,691,051 based on Best Efforts. The Contract Value may be
modified by the Parties as a result of Change Control or by any other amendment
to the Agreement (the current contract value at any time under this Agreement
shall be the “Contract Value”). The Parties agree to account for payment of USD
$5,988,678 already made by SoftBank to AV as payment for the consideration of
Step 2 Bridge Contract as partial payment for commencing Step 2. The Parties
shall pay to AV the remaining balance of USD $125,702,373, consists from USD
$69,800,624 as Initial Contract Value, and incremental amount by Amendment No.1,
USD $17,226,306 as additional cost by Amendment No.5, and further additional
funding of USD $38,675,443 subject to EAC adjustment activity done on [***], in
accordance with Exhibit A to this Attachment F Project Funds Status Report
accompanied by a combined Milestone & Monthly Invoice approach as detailed
further in this Attachment F. Each Milestone payment shall be payable after
completion of the applicable Milestone according to Completion criteria on
Attachment H.

1.2  Contract Value Growing Transition

The Initial Contract Value may be modified by the Parties as a result of Change
Control or by any other amendment to the Agreement (the current contract value
at any time under this Agreement shall be the “Contract Value”). Each Party
recognizes the total Project Cost has grown as follows;

a.SoftBank and AV concluded Step 2 Bridge Contract for preliminary development
activity for Step2, and payment of USD $5,988,678 was made to AV by SoftBank;

b.SoftBank, HM, and AV agree to account for payment of USD $5,988,678 already
made by SoftBank to AV as defined as above as partial payment ("Taken-Over
Value”) for commencing Step 2. HAPSMobile;

c.Initial contract value for DDA was USD $65,011,481 (“Initial Value”), and USD
$71,000,159 in case including Taken-Over Value;

d.USD $4,789,143 was added to Initial value by the execution of the Amendment
No.1 and total value was modified to USD $69,800,624 (“Amendment 1 Value”), and
USD $75,789,302 in case including Taken-Over Value;

e.USD $17,226,306 was added to Amendment 1 Value by the execution of the
Amendment No.5 and total value was modified to USD $87,026,930, and USD
$93,015.608 in case including Taken-Over Value;

f.USD $38,675,443 as further incremental funding subject to EAC adjustment
activity done on [***] and caused by the [***]Project Milestones extension as
defined in detail in Section V herein, SoW and





12

 

[***] Information has been omitted pursuant to Item 601(b)(2) of Regulation S-K.




technical requirement changes as defined in detail in Section Z herein; and the
the contract value reaches USD $125,702,373, in case including Taken-Over Value
then USD $ 131,691,051.

1.3  Work Order Issuance Schedule

HAPSMobile agrees to issue five (5) scheduled separate Orders and may issue
three (3) optional separate Orders (“Optional Orders”)to AV for authorization of
Work. The Orders shall be issued as follows:

a.initial Order [***];

b.second Order [***];

c.the third Order [***];

d.the fourth Order [***];

e.the fifth Order [***]; and

f.three more optional Orders will be defined further more in detail in 5.1
herein. Each Order will be issued pursuant to the terms and conditions of this
Agreement including the attachments thereto. Work performed under the Orders
will be in support of the entire Statement of Work, up to the value funded on
the Order.

1.4  Milestone Target Budget Values & Forecast Revisions

Exhibit A (Project Funds Status Report) to this Attachment F assigns Initial
Target Budget values for [***] Milestones identified in Attachment H.

AV will provide updates and revisions to the Initial Target Budget values for
each Milestone and revised and updated forecasts for such Milestones to
HAPSMobile on a monthly basis. Milestone values are subject to Change Control
based on updated forecasts of program resource requirements to complete the Work
required under this Agreement, including the SOW(Attachment C). Milestone values
will be based on the AV labor projected spend plan forecasted for each AV fiscal
month.

1.5  Milestone Invoicing & Payment

Upon AV’s written notification to HAPSMobile of AV’s completion of a Milestone,
AV will provide an invoice for all AV labor Incurred Costs and [***]% fee.
Invoices will include all program labor expenses incurred by AV up through the
date of the Milestone acceptance, less any labor already paid for in prior
Milestone invoices.  Milestones completed before the [***] of the calendar month
will be based on actuals from the prior AV fiscal month end. Milestones
completed after the [***] of the calendar month will be invoiced upon completion
of that fiscal month. [***].

[***].

1.6  Non-Milestone Invoicing & Payment (Monthly Invoices)

Program expenses for material, subcontract and other direct costs will be
invoiced by AV to HAPSMobile on a monthly basis based on actual Incurred Cost
and [***]% fee. Invoices to be submitted within 4 Business Days after each
calendar month end. HAPSMobile agrees to pay each such invoice within the same
calendar month. Invoices for material related Cost will be provided with
applicable level of detailed description for HAPSMobile’s book keeping purpose.





13

 

[***] Information has been omitted pursuant to Item 601(b)(2) of Regulation S-K.




1.7  Currency

All payments under this Agreement shall be made in United States dollars.

1.8  Excess Incurred Costs

a.In the event that AV identifies a projected increase in Incurred Costs by AV
for the performance of its obligations under the Agreement as identified in the
Monthly Status Report, in excess of the Not-to-Exceed Value of the Order as
identified in Article 2.3 then the Parties agree the excess of the amount and
continue to proceed the Project subject to the process set forth in the Section
4 of this ATTACHMENT F, HAPSMobile may,

(1) agree to authorize AV to incur the excess costs and provide a modification
to increase the Contract Value, provided however that both Parties shall follow
the Change Control set forth in Article 2.4 of the Agreement or Amendment of
Agreement set forth in Article 13. Should HAPSMobile authorize additional
spending, all of AV’s Incurred Costs must be paid to AV with the applicable
[***]% fee;

(2)agree in accordance with the Change Control or Amendment of Agreement to
reduce the Scope of Agreement so that AV’s performance of the Scope of Agreement
will be projected to fall within the amount of the then current Contract Value;
or

(3)Terminate the Agreement for convenience as contemplated by Article 12.3 of
the Agreement and pay AV all Termination Liability as defined in paragraph 1.7
of this attachment.

1.9   Unutilized Consideration

In the event of a projected cost underrun as identified in a Monthly Status
Report, any amounts from the Order which remain after completion of the Scope of
Agreement may be reimbursed or, if authorized by HAPSMobile separately and
specifically, utilized for AV’s risk reduction or additional scope to be defined
through written mutual agreement subject to the terms of this Agreement. To
avoid confusion, the total amount as identified in paragraph 1 of this
Attachment and any portion thereof, to the extent that it is utilized, must be
utilized only for matters or items within the Scope of Agreement and any
additional scope as agreed. Incurred Costs shall be inclusive of any applicable
consumption, value added tax or any other applicable sales/use tax. For the
avoidance of doubt, the Incurred Costs shall be exclusive of any and all import
duties.

1.10   Termination Liability

AV’s Termination Liability (defined as: all of AV’s Step 2 Incurred Costs
incurred prior to the date of the ramp down period specified in Article 12.5 of
the Agreement plus the applicable [***]% fee, less all payments received by AV
from HAPSMobile under this Agreement, plus all material, subcontract, other
direct costs including open commitments and other wind down costs outstanding as
of the start of the ramp down period, plus 60 days of AV labor costs incurred
during the ramp down period) will be billed to HAPSMobile 30 days after the end
of ramp down period and Termination Liability shall not exceed then current
Contract Value but AV labor cost may be compensated exceeding then current
Contract Value based upon actual Work performed. Schedule delays may occur and
be resolved subject to Article 3.2 of the Agreement.

2.   Fee Assumptions

2.1 Exclusion

1.Range Fees for the High Altitude and Endurance Flight Tests shall be borne by,
and be the sole responsibility of, HAPSMobile. AV and HAPSMobile will mutually
consult to set up an appropriate





14

 

[***] Information has been omitted pursuant to Item 601(b)(2) of Regulation S-K.




implementation plan for High Altitude and Endurance Flight Tests minimizing such
Range Fees in accordance with Attachment C and D.

2. Payload Integration is based on the [***] payload only, any changes to
Payload Supplier and/or integration will be subject change control process.

3. Labor, shipping and other costs are not included, however is inclusive of
labor for obtaining the clearance and permission under EAR or related export
regulations for delivery of [***],  [***] and GCS at other than the [***] flight
test location. Any changes to the final delivery location will be subject to
change control process.

2.2 [***] Process

The Parties agree to set the assumption of development process for [***] as
provided below:

[***]

[***]:

1.[***]

1.1[***]

1.2[***]

2.[***].

3. Change Control & Agreement Amendments Payment Schedule

HAPSMobile agrees to pay to AV all additional Incurred Costs resulting from any
fee adjustments for the Work pursuant to any Change Control per Attachment G or
any other amendments to the Agreement, but in any case subject to the terms set
forth in Section 1.9 in this ATTACHMENT F. After being provided with a request
or providing a Change Control Proposal as provided on Attachment G or any other
amendment to the Agreement. AV will provide HAPSMobile with a Change Assessment
(as contemplated by Attachment G) or a similar assessment or other proposed
amendments to the Agreement with estimated additional or reduced Incurred Costs
plus the applicable fee for the applicable Change Control Proposal or other
proposed Agreement amendment along with the costs estimation documentation. In
the event of a projected increase in Incurred Costs by AV in performance of the
Agreement pursuant to Change Control Proposal or other proposed Agreement
amendment would result in a total Contract Value that exceeds the then-current
Contract Value, HAPSMobile will agree to authorize AV to incur the excess costs
(thus increasing the Contract Value) or the Parties will agree in the Change
Control (or pursuant to any other Agreement amendment) to reduce the Scope of
Agreement so that AV’s performance of the Scope of Agreement will fall within
the then-current Contract Value. Any increase in Contract Value that exceeds
causes the value of this Agreement to exceed the Initial Contract Value shall
require approval by HAPSMobile's board of directors.

The tables below provide the basis for calculating the additional Fees
applicable for Change Controls and other Agreement amendments as a result of a
Change or other Agreement amendment that may be required from time to time in
accordance with relevant clauses of the Agreement.

Cost Element

Description

Labor

[***]

Labor Total Cost w/[***]% Fee

[***]

Material Total Cost w/[***]% Fee

[***]





15

 

[***] Information has been omitted pursuant to Item 601(b)(2) of Regulation S-K.




Subcontract Total Cost w/[***]% Fee

[***]

Other Direct Costs (ODC) Total Cost w/[***]% Fee

[***]

 

4. Fifth Work Order and Optional Order

4.1 Order Schedule

The Fifth Work Order and the following Optional Order will be organized as
follows;

Name

Covered SoW

Covered
Milestone

WO value
(USD)

WO due
date

The fifth Work Order

[***]

[***]

[***]

[***]

Optional Order #1

[***]

[***]

[***]

[***]

Optional Order #2

[***]

[***]

[***]

[***]

 

*remark

Definition

Meaning

Decision Due Date

[***]

[***]

[***]

[***]

[***]

[***]

 

HM shall issue the fifth Work Order as defined above, and HM may issue the
Optional Order by fully HM’s option considering [***] but until WO due date
defined as the above.

4.2 Effect of No Issuance of Optional Order

In case HM does not issue the Optional Order before or on the due date, AV may
suspend the entrance of the equivalent Milestone and covered Works until AV
receives the Optional Order. In the event of Optional Work Orders are not
exercised, AV will transfer all assets to HAPSMobile.

Exhibit A – Project Funds Status Report

Exhibit B – Monthly Status Report (Example)

Exhibit C – Milestone Invoice (Example)

 

 



16

 

[***] Information has been omitted pursuant to Item 601(b)(2) of Regulation S-K.



 

Exhibit A to Attachment F – Project Funds Status Report

1. Estimate at Completion on Dec.10,2017

Picture 6 [avav20190430ex10443bb1c004.jpg]

 

 



1

 

[***] Information has been omitted pursuant to Item 601(b)(2) of Regulation S-K.

[      ] = [***]



 

2. Estimate at Completion on Dec.10,2018

Picture 7 [avav20190430ex10443bb1c005.jpg]

 

 



1

 

[***] Information has been omitted pursuant to Item 601(b)(2) of Regulation S-K.

[      ] = [***]



 

Picture 12 [avav20190430ex10443bb1c006.jpg]

 

 



1

 

[***] Information has been omitted pursuant to Item 601(b)(2) of Regulation S-K.

[      ] = [***]



 

3. Estimate at Completion on March 4,2019

Picture 15 [avav20190430ex10443bb1c007.jpg]

 





1

 

[***] Information has been omitted pursuant to Item 601(b)(2) of Regulation S-K.

[      ] = [***]




Exhibit B to Attachment F – Monthly Status Report (Example)

 

 

 

Description: AV_DIGITAL_Red_Box [avav20190430ex10443bb1c008.jpg]

AeroVironment Inc.

980 Enchanted Way

Simi Valley, California 93065 – U.S.A.

Telephone 1(805) 581-2187 – FAX 1(805) 584-6922





2

 

[***] Information has been omitted pursuant to Item 601(b)(2) of Regulation S-K.




Approvals:

 

 

 

 

    

 

<Enter Name here>
Originator

 

Date

 

 

 

 

 

 

 

    

 

<Enter Name here>
Project Manager

 

Date

 

 

 

 

 

 

 

    

 

<Enter Name here>
Program Manager

 

Date

 





3

 

[***] Information has been omitted pursuant to Item 601(b)(2) of Regulation S-K.




Revision History

REV

EDIT DATE

AUTHOR

DESCRIPTION

A

MM/DD/YYYY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 





4

 

[***] Information has been omitted pursuant to Item 601(b)(2) of Regulation S-K.




TABLE OF CONTENTS

Table of Contents

Approvals:


3

Revision History


4

Introduction


6

Technical Accomplishments


6

Schedule Update


7

Spend Plan


9

Cost Performance Report


10

Schedule Performance Report


10

Monthly Invoice


11

 

 

 



5

 

[***] Information has been omitted pursuant to Item 601(b)(2) of Regulation S-K.



 

Introduction

<<HIGH LEVEL PROGRAM OVERVIEW>>

<<STOPLIGHT CHART>>

Picture 4 [avav20190430ex10443bb1c009.jpg]

 

Technical Accomplishments

What efforts were started this period?

<<Description of work started and performed during the reporting month>>

Task 5

Task 6

Task 7

Task …X

What efforts were completed this period?

<<Description of work completed and performed during the reporting month>>

Task 1

Task 2

Task 3

Task 4

Key Subcontract Status:

Subcontractor A:

Subcontractor B:

Subcontractor C:





6

[***] Information has been omitted pursuant to Item 601(b)(2) of Regulation S-K.

[      ] = [***]




Schedule Update

Integrated Master Schedule Update <<EXAMPLE>>

Picture 19 [avav20190430ex10443bb1c010.jpg]

Milestone Status Update

 

 



7

[***] Information has been omitted pursuant to Item 601(b)(2) of Regulation S-K.

[      ] = [***]



 

Reference to Attachment H





8

[***] Information has been omitted pursuant to Item 601(b)(2) of Regulation S-K.




Spend Plan

Spend Plan Update

Picture 22 [avav20190430ex10443bb1c011.jpg]





9

[***] Information has been omitted pursuant to Item 601(b)(2) of Regulation S-K.

[      ] = [***]




Picture 23 [avav20190430ex10443bb1c012.jpg]

Cost Performance Report

Cost Performance Update

Picture 25 [avav20190430ex10443bb1c013.jpg]

 

Schedule Performance Report

<<Schedule Performance Report>>

Critical Path Analysis





10

[***] Information has been omitted pursuant to Item 601(b)(2) of Regulation S-K.

[      ] = [***]




Schedule Performance Index (if applicable)

Near term upcoming milestones (30 – 60 days )

oMilestone 1 =

oMilestone 2 =

oMilestone X =

Monthly Invoice – (Non-Labor)

Picture 26 [avav20190430ex10443bb1c014.jpg]

 

 



11

[***] Information has been omitted pursuant to Item 601(b)(2) of Regulation S-K.

[      ] = [***]



 

Exhibit C to Attachment F

Picture 30 [avav20190430ex10443bb1c015.jpg]

12

[***] Information has been omitted pursuant to Item 601(b)(2) of Regulation S-K.

[      ] = [***]

